Name: Commission Regulation (EC) No 658/97 of 16 April 1997 amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organization
 Type: Regulation
 Subject Matter: European Union law;  health;  consumption;  processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 100/ 14 EN Official Journal of the European Communities 17 . 4 . 97 COMMISSION REGULATION (EC) No 658/97 of 16 April 1997 amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organization THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 6 (6), Article 7 (5), Article 8 (4), Article 9 (3), Article 10 (3), Article 11 (3), Article 12 (3), Article 13 (3), Article 16 ( 1 ) and (4) and Article 17 ( 14) thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EC) No 2721 /95 of 24 November 1995 on the establishment of rules for the application of reference and routine methods for the analysis and quality evaluation of milk and milk products under the common market organization (3), specifies, that before 1 April each year a list of reference methods applicable for the analyses mentioned in Article 1 of that Regulation has to be established; whereas a first list was adopted by Commission Regulation (EC) No 1854/96 (4); whereas that list should be updated with effect from 1 April 1997; whereas therefore the Annex to that Regulation should be replaced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 1854/96 is replaced by th Annex to the present Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 206, 16 . 8 . 1996, p. 21 . (  ') OJ No L 283 , 25 . 11 . 1995, p. 7. ( «) OJ No L 246, 27 . 9 . 1996, p. 5 . A N N E X LI ST O F R EF ER EN C E M ET H O D S PU R SU A N T T O R E G U L A T IO N (E C ) N o 27 21 /9 5 A pp lic ab le fro m 1 A pr il 19 97 In de x: M in .= m in im um ,M ax .= m ax im um ,A nn ex = An ne x to qu ot ed Re gu lat io n, Sn F = so lid s no t fat ,r = re pe ata bi lit y, R = re pr od uc ib ili ty ,F FA = fre e fat ty ac id s, PV = pe ro xi de va lue ,A = ap pe ar an ce ,F = fla vo ur ,C = co ns ist en cy ,T BC = to tal ba cte ria l co un t, Th er m = th er m op hi lic ba cte ria l co un t, M S = M em be r St ate , ID F = In ter na tio na l Da iry Fe de ra tio n, IS O = In ter na tio na l St an da rd s Or ga ni za tio n, IU PA C = In ter na tio na l Un io n of Pu re an d Ap pl ied Ch em ist ry , AD PI = Am er ica n Da iry Pr od uc ts In sti tu te ,S CM = sw ee ten ed co nd en se d m ilk ,E M C = ev ap or ate d m ilk or cr ea m ,M SN F = m ilk so lid s no n fat ,W C = wh ey ch ee se . P a rt A : 17 . 4 . 97 | EN | Official Journal of the European Communities No L 100/ 15 C om m is si on R eg ul at io n P ro d u ct P ar am et er L im it R ef er en ce m et ho d R em ar k Re gu la tio n (E C) N o 45 4/ 95 B ut te r M il k fa t 8 2 % M in . ID F S ta nd ar d 80 :1 97 7 A nn ex I W at er S nF Fa t ac id ity (M ax .) 16 % M ax . 2 % M ax . 1,2 m m ol /1 00 g fa t ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 6B :1 98 9 PV (M ax .) 0,3 m eq ui v. ox yg en /1 00 0 g fa t IS O 39 76 :1 97 7 N o te 1 C ol if or m N ot de te ct ab le in 1 g Co m m iss io n Re gu la tio n (E C) N o 10 80 /9 6 (O J N o L 14 2, 15 .6 .1 99 6, p. 13 ) N o te 3 N on m il k fa t N ot de te ct ab le by tri gl yc er id e an al ys is A nn ex II I S te ro l tr ac er s N o t de te ct ab le Co m m iss io n Re gu la tio n (E C) N o 86 /9 4 (O J N o L 17 ,2 0. 1. 19 94 ,p . 7) M et ho ds ap pr ov ed by co m pe te nt au th or ity O th er tr ac er s N o t de te ct ab le N o te 2 Se ns or y ch ar ac te ris tic s At le as t 4 ou t of 5 po in ts fo r A ,G , C A nn ex IV W at er di sp er sio n A t le as t 4 po in ts ID F 1 12 A :1 98 9 Re gu lat io n (E EC ) N o 57 0/ 88 N on -s al te d b u tt er M il k fa t W at er T ra ce rs S te ro ls 82 % M in . 16 % M ax . ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 Re gu la tio n (E C ) N o 86 /9 4 V an il li n M et ho ds ap pr ov ed by co m pe te nt au th or ity N o te 2 C ar ot en ic ac id et hy l es te r Co m m iss io n Re gu la tio n (E C) N o 10 82 /9 6 (O J N o L 14 2, 15 .6 .1 99 6, p. 26 ) Tr ig ly ce rid es of en an th ic ac id IU P A C 2. 30 1 su b 5 C om m is si on Re gu la tio n P ro d u ct P ar am et er L im it R ef er en ce m et h o d R em ar k Re gu la tio n (E EC ) N o 57 0/ 88 S al te d b u tt er M il k fa t W at er T ra ce rs S te ro ls 8 0 % M in . 16 % M ax . ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 Co m m iss io n Re gu la tio n (E C) N o 86 /9 4 V an il li n M et ho ds ap pr ov ed by co m pe te nt au th or ity N o te 2 C ar ot en ic ac id et hy l es te r Re gu la tio n (E C) N o 10 82 /9 6 Tr ig ly ce rid es of en an th ic ac id IU P A C 2. 30 1 su b 5 Re gu la tio n (E EC ) N o 57 0/ 88 C o n ce n tr at ed b u tt er M il k fa t M oi st ur e &amp; M S N F Fa t ac id ity 99 ,8 % M in . 0, 2 % M ax . 0, 35 % (o le ic ) M ax . ID F S ta nd ar d 24 :1 96 4 ID F 23 A :1 98 8 (m oi st ur e) ID F 24 :1 96 4 (M SN F) ID F S ta nd ar d 6B :1 98 9 PV (M ax .) 0,5 m eq ui v. ox yg en /1 00 0 g fat IS O 39 79 :1 97 7 N o te 1 F la vo ur F re sh S m el l A bs en ce of ex tr an eo us od ou rs O th er A bs en ce of ne ut ra liz in g ag en ts ,a n ­ tio xi da nt s an d pr es er va tiv es T ra ce rs S te ro ls Co m m iss io n Re gu la tio n (E EC ) N o 39 42 /9 2 V an il li n M et ho ds ap pr ov ed by co m pe te nt au th or ity N o te 2 C ar ot en ic ac id et hy l es te r Re gu la tio n (E C) N o 10 82 /9 6 Tr ig ly ce rid es of en an th ic ac id IU P A C 2. 30 1 su b 5 Re gu lat io n (E EC ) N o 57 0/ 88 C re am F at T ra ce rs 35 %  49 % ID F S ta nd ar d 16 C :1 98 7 S te ro ls M et ho ds ap pr ov ed by co m pe te nt au th or ity N o te 2 V an il li n M et ho ds ap pr ov ed by co m pe te nt au th or ity N o te 2 C ar ot en ic ac id et hy l es te r M et ho d ap pr ov ed by co m pe te nt au ­ th or ity N o te 2 I Tr ig ly ce rid es of en an th ic ac id IU P A C 2. 30 1 su b 5 No L 100/ 16 | EN | Official Journal of the European Communities 17 . 4 . 97 C om m is si on Re gu la tio n P ro du ct P ar am et er L im it R ef er en ce m et h o d R em ar k Re gu la tio n (E EC ) N o 42 9/ 90 C on ce nt ra te d bu tt er M il k fa t 96 % ID F S ta nd ar d 24 :1 96 4 S nF 2 % ID F 80 :1 97 7 T ra ce rs St ig m as te ro l (9 5 % ) 15 g/ 10 0 kg bu tte r co nc en tra te Co m m iss io n Re gu la tio n (E EC ) N o 39 42 /9 2 (O J N o L 39 9, 31 . 12 . 19 92 , p. 29 ) St ig m as te ro l (8 5 % ) 17 g/ 10 0 kg bu tte r co nc en tra te Re gu la tio n (E EC ) N o 39 42 /9 2 (O J N o L 39 9, 31 . 12 . 19 92 , p. 29 ) Tr ig ly ce rid es of en an th ic ac id 1,1 kg /1 00 kg bu tte r co nc en tra te IU P A C 2. 30 1 su b 5 Et hy l es te r of bu ty ric ac id an d sti g ­ Se e A nn ex po in t 1 (c ) Re gu la tio n (E EC )N o 39 42 /9 2 (st ig ­ N o te 2 m as te ro l m as te ro l) an d m et ho d ap pr ov ed by co m pe te nt au th or ity (b ut yr ic ac id ) Le ci th in (E 32 2) 0, 5 % M ax . M et ho ds ap pr ov ed by co m pe te nt N o te 2 au th or ity N aC l 0, 75 % M ax . ID F S ta nd ar d 12 B :1 98 8 Fa t ac id ity 0,3 5 % (o lei c) M ax . ID F S ta nd ar d 6B :1 98 9 PV (M ax .) 0,5 m eq ui v. ox yg en /1 00 0 g fa t IS O 39 76 :1 97 7 N o te 1 F la vo ur F re sh S m el l A bs en ce of ex tr an eo us od ou rs O th er A bs en ce of ne ut ra liz in g ag en ts ,a n ­ tio xi da nt s an d pr es er va tiv es Re gu la tio n (E EC ) N o 21 91 /8 1 N on -s al te d bu tt er M il k fa t 8 2 % M in . ID F S ta nd ar d 80 :1 97 7 W at er 16 % M in . ID F S ta nd ar d 80 :1 97 7 Re gu la tio n (E EC ) N o 21 91 /8 1 S al te d b u tt er M il k fa t 80 % M in . ID F S ta nd ar d 80 :1 97 7 l W at er 16 % M in . ID F S ta nd ar d 80 :1 97 7 S al t 2 % M ax . ID F S ta nd ar d 80 :1 97 7 Re gu la tio n (E EC ) N o 29 90 /8 2 N on -s al te d bu tt er M il k fa t 82 % M in . ID F S ta nd ar d 80 :1 97 7 W at er 16 % M in . ID F S ta nd ar d 80 :1 97 7 Re gu la tio n (E EC ) N o 29 90 /8 2 S al te d b u tt er M il k fa t 80 % M in . ID F S ta nd ar d 80 :1 97 7 W at er 16 % M in . ID F S ta nd ar d 80 :1 97 7 S al t 2 % M ax . ID F S ta nd ar d 80 :1 97 7 Re gu la tio n (E C) N o 10 81 /9 6 C he es e m ad e fr om ew es ' C ow s' m ilk &lt; 1 % Re gu la tio n (E C) N o 10 81 /9 6 (O J an d/ or go ats ' m ilk N o L 14 2, 15 . 6. 19 96 p. 15 ) Re gu la tio n (E EC ) N o 29 21 /9 0 A nn ex I  A ci d ca se in W at er 12 ,0 0 % M ax . ID F S ta nd ar d 78 0. 19 90 l F at 1, 75 % M ax . ID F 12 7A :1 98 8 Fr ee ac id ity 0,3 % (la ct ic ) M ax . ID F S ta nd ar d 91 :1 97 9 Re gu la tio n (E EC ) N o 29 21 /9 0 A nn ex I  R en n et W at er 12 ,0 0 % M ax . ID F S ta nd ar d 7 8 C :l 9 9 0 ca se in F at 1, 00 % M ax . ID F 12 7A :1 98 8 A sh 7, 50 % M in . ID F S ta nd ar d 90 :1 97 9 17. 4 . 97 | EN | Official Journal of the European Communities No L 100/ 17 No L 100/ 18 | EN | Official Journal of the European Communities 17 . 4 . 97 C om m is si on Re gu la tio n P ro du ct P ar am et er L im it R ef er en ce m et h o d R em ar k Re gu lat io n (E EC ) N o 29 21 /9 0 A nn ex I  C as ei na te W at er 6, 00 % M ax . ID F S ta nd ar d 78 C :1 99 0 M ilk pr ot ei n 88 ,0 % M in . ID F S ta nd ar d 92 :1 97 9 F at an d as h 6, 00 % M ax . ID F 12 7 A :1 98 8 ID F S ta nd ar d 89 :1 97 9 or ID F S ta nd ar d 90 :1 97 9 Re gu lat io n (E EC ) N o 29 21 /9 0 A nn ex II  A ci d W at er 10 % M ax . ID F S ta nd ar d 78 C :1 99 0 ca se in F at 1,5 % M ax . ID F 12 7A :1 98 8 Fr ee ac id ity 0,2 % (la cti c) M ax . ID F S ta nd ar d 91 :1 97 9 TB C (M ax .) 30 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N o te 3 Co lif or m s (M ax .) A bs en ce /0 ,1 g Re gu la tio n (E C) N o 10 80 /9 6 N o te 3 Th er m . (M ax .) 5 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot e 3, 4 Re gu lat io n (E EC ) N o 29 21 /9 0 A nn ex II  R en ne t W at er 8 % M ax . ID F S ta nd ar d 78 C 19 90 ca se in F at 1,0 % M ax . ID F 12 7A :1 98 8 A sh (M in .) 7, 5 % ID F S ta nd ar d 90 :1 97 9 TB C (M ax .) 30 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N o te 3 Co lif or m s (M ax .) A bs en ce /0 ,1 g Re gu la tio n (E C) N o 10 80 /9 6 N o te 3 Th er m . (M ax .) 5 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot e 3, 4 Re gu lat io n (E EC ) N o 29 21 /9 0 A nn ex II  C as ei na te W at er 6, 00 % M ax . ID F S ta nd ar d 78 C :1 99 0 M ilk pr ot ei n 88 ,0 % M in . ID F S ta nd ar d 92 :1 97 9 F at an d as h 6, 00 % M ax . ID F 12 7A :1 98 8 ID F 89 :1 97 9 or ID F 90 :1 97 9 TB C (M ax .) 30 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N o te 3 C ol ifo rm s (M ax .) A bs en ce /0 ,1 g Co m m iss io n Re gu la tio n (E C) N o N o te 3 10 80 /9 6 I Th er m s (M ax .) 5 00 0/ 1 g ID F S ta nd ar d 10 0B .1 99 1 N ot e 3, 4 Re gu lat io n (E EC ) N o 29 21 /9 0 A nn ex II I  C as ei na te W at er 6, 00 % M ax . ID F S ta nd ar d 78 C :1 99 0 I M ilk pr ot ei n 85 ,0 0 % M in . ID F S ta nd ar d 92 :1 97 9 F at 1,5 % M ax . ID F 12 7A :1 98 8 L ac to se 1, 00 % M ax . ID F S ta nd ar d 10 6: 19 82 A sh 6, 5 % M ax . ID F 89 :1 97 9 or ID F 90 :1 97 9 TB C (M ax .) 30 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N o te 3 Co lif or m s (M ax .) A bs en ce /0 ,1 g Re gu la tio n (E C) N o 10 80 /9 6 N o te 3 Th er m . (M ax .) 5 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 N ot e 3, 4 Re gu lat io n (E EC ) N o 17 25 /7 9 Co m po un d fe ed in gs tu ffs W at er (ac id bu tte rm ilk po wd er ) 5 % M ax . A nn ex V I &amp; SM P (an im al gr ad e) W at er (S M P) 5 % M ax . ID F S ta nd ar d 26 A .Ã  99 3 Fa t (S M P) 11 % M ax . ID F S ta nd ar d 9C :1 98 7 SM P co nt en t fin al pr od uc t 50 % M in . A nn ex II I Fa tty m at te r fin al pr od uc t 2, 5 % or 5 % M in . C om m is si on D ir ec tiv e 84 /4 /E E C (O J N o L 15 , 18 . 1. 19 84 , p. 28 ) Co pp er fin al pr od uc t 25 pp m D ire ct iv e 78 /6 33 /E EC (O J N o L 20 6, 29 . 7. 19 78 , p. 43 ) St ar ch Fi na l P ro du ct &gt; 2 % A nn ex V Re nn et w he y fin al pr od uc t A bs en ce A nn ex IV C om m is si on Re gu la tio n P ro du ct P ar am et er L im it R ef er en ce m et ho d R em ar k Re gu la tio n (E C) N o 32 2/ 96 SM P sp ra y F at 1,0 % M ax . ID F S ta nd ar d 9C :1 98 7 P ro te in 31 ,4 % (M in . of th e no n- fa t dr y m at te r) ID F S ta nd ar d 20 B :1 99 3 W at er 3, 5% M ax . ID F S ta nd ar d 26 A :1 99 3 A ci di ty (N /1 0 N aO H ) 19 ,5 m is M ax . ID F S ta nd ar d 86 :1 98 1 L ac ta te s 15 0 m g/ 10 0 g M ax . ID F S ta nd ar d 69 B :1 98 7 Ph os ph at as e N eg at iv e IS O S ta nd ar d 33 56 :1 97 5 So lu bi lit y 0, 5 m l M ax . at 24 ° C ID F 12 9 A :1 98 8 Sc or ch ed pa rti cl es D isk B M in . (1 5,0 m g) A D P I: 19 90 T B C 40 00 0/ 1 g ID F S ta nd ar d 10 0B :1 99 1 C ol if or m N eg at iv e/ 0,1 g Re gu la tio n (E C) N o 10 80 /9 6 N o te 3 B ut te rm il k N eg at iv e A nn ex V I W he y  re nn et N eg at iv e A nn ex V W he y  ac id N eg at iv e M et ho d ap pr ov ed by co m pe te nt au ­ th or ity A nt im ic ro bi al ag en ts A nn ex V II Re gu la tio n (E EC ) N o 11 05 /6 8 S ki m m ed m il k F at S ol id s no n fa t T ot al so li ds Fr ee zi ng Po in t 1,0 % M ax . 8, 75 % M in . ID F ID F ID F S ta nd ar d S ta nd ar d S ta nd ar d 12 2B .- 19 87 12 1 B :1 98 7 10 8B :1 99 1 N o te 5 Re gu la tio n (E EC ) N o 11 05 /6 8 B u tt er m il k F at S ol id s no n fa t T ot al so li ds Fr ee zi ng Po in t 1,0 % M ax . 8, 00 % M in . ID F ID F ID F S ta nd ar d S ta nd ar d S ta nd ar d 12 2B :1 98 7 12 1 B :1 98 7 10 8 B :1 99 1 N o te 5 17. 4 . 97 | EN 1 Official Journal of the European Communities No L 100/ 19 P a rt B Th e ref ere nc e me tho ds lis ted un de r Pa rt B are ap pli ca ble to an aly ses of pr od uc ts co ve red by an y of the reg ula tio ns ind ica ted in the fir st co lum n P ar am et er L im it R ef er en ce m et ho d R em ar k Co m m iss io n Re gu la tio n P ro d u ct C N co de M ilk an d cr ea m , no t co nc en ­ tr at ed no r sw ee te ne d C N co de 04 01 Re gu la tio n (E C) N o 14 66 /9 5 Re gu la tio n (E C) N o 16 00 /9 5 Re gu lat io n (E EC ) N o 58 4/ 92 Re gu la tio n (E C) N o 15 88 /9 4 Re gu la tio n (E C) N o 17 13 /9 5 Re gu la tio n (E EC )N o 11 50 /9 0 C N co de 04 02 Th e lim its ar e th os e sp ec i ­ fie d in th e de sc rip tio n to th e CN co de fo r th e pa rti ­ cu la r pr od uc t or w he re ap pl ica bl e th os e sp ec ifi ed in Pa rt 9 of th e ex po rt re ­ fu nd no m en cl at ur e in Re gu la tio n (E EC ) N o 38 46 /8 7 M ilk an d cr ea m , co nc en tr at ed or co nt ai ni ng ad de d su ga r ID F S ta nd ar d 1C :1 98 7 ID F S ta nd ar d 16 C :1 98 7 ID F S ta nd ar d 13 C :1 98 7 ID F S ta nd ar d 9C :1 99 3 ID F S ta nd ar d 35 A :1 99 2 ID F S ta nd ar d 15 B :1 99 1 ID F St an da rd 21 B :1 98 7 Fa t (&lt; 6 % ) Fa t (&gt; 6 % ) Fa t (li qu id fo rm ) Fa t (so lid fo rm ) S uc ro se To ta l so lid s (S CM ) To ta l so lid s (E M C) F at S uc ro se F at P ro te in S uc ro se C N co de 04 03 ID F 1C :1 98 7, ID F 9C :1 98 7 ID F 16 C :1 98 7, ID F 22 B: 19 87 ID F S ta nd ar d 35 A :1 99 2 No L 100/20 | EN 1 Official Journal of the European Communities 17. 4 . 97 B ut te rm ilk , fe rm en te d or ac id if ie d m ilk an d cr ea m ,c on ­ ce nt ra te d or un co nc en tr at ed co nt ai ni ng ad de d su ga r W he y, w he th er or no tc on ce n ­ tra te d or sw ee te ne d; pr od uc ts co ns ist in g of na tu ra l m ilk co n ­ st it u en ts C N co de 04 04 ID F 9C :1 98 7, ID F 16 C :1 98 7 ID F 22 B .-1 98 7 ID F St an da rd 20 B :1 99 3 ID F S ta nd ar d 35 A :1 99 2 B ut te r an d ot he r fa ts de ri ve d fro m m ilk ; da iry sp re ad s C N co de 04 05 B ut te r ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 80 :1 97 7 ID F S ta nd ar d 12 B :1 98 ID F S ta nd ar d 24 :1 96 4 ID F S ta nd ar d 23 A :1 98 B ut te ro il Fa t (if fat &lt; 85 % ) W at er So lid s no t fa t N aC l Fa t (fa t &gt; 99 % ) W at er (if fa t &gt; 99 % ) F at D ry m at te r Dr y m at te r (R ic ot ta ) N aC l L ac to se C he es e an d cu rd C N co de 04 06 ID F S ta nd ar d 5B :1 98 6 ID F S ta nd ar d 4A :1 98 2 ID F S ta nd ar d 58 :1 97 0 ID F S ta nd ar d 88 A :1 98 8 ID F S ta nd ar d 79 B :1 99 1 N ot es to lis t of Eu ro pe an U ni on re fe re nc e m et ho ds N ot e 1: M ilk fa t iso la tio n as de sc rib ed in ID F St an da rd 6B :1 98 9 (p ro te ct io n fro m lig ht ). N ot e 2: N o re fe re nc e m et ho d ha s be en es ta bl is he d . No te 3: Sa mp le pr ep ara tio n to be ca rri ed ou t ac co rd ing to ID F St an da rd 12 2C :19 96 or ac co rd ing to ID F St an da rd 73 A: 19 85 . N ot e 4: In cu ba tio n fo r 48 ho ur s at a te m pe ra tu re of 55 °C . N ot e 5: % so lid s no n fa t = % to ta l so lid s  7o fa t. 17 . 4 . 97 | EN | Official Journal of the European Communities No L 100/21